          Case 4:19-cr-00037-BSM Document 50 Filed 05/31/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )
                                               )       No. 4:19CR00037 KGB
JOSE REYES-SANCHEZ,                            )
EMIDIO MANZANARES-CASTRO,                      )
      aka Emidio Manzaros,                     )
      aka Apple Amado Castroll-Leon            )

                        UNITED STATES’ MOTION TO CONTINUE

       The United States of America, by and through United States Attorney Cody Hiland, and

Assistant United States Attorney Kristin Bryant, for Motion to Continue states:

       The trial in this case is currently set for June 10, 2019. The undersigned has training in

Atlanta, Georgia, from June 10 to June 13, 2019.

       In determining whether to grant a continuance, Title 18, United States Code, Section

3161(h)(7)(B)(iv), provides that the Court should consider “[w]hether the failure to grant such a

continuance would unreasonably deny the Government continuity of counsel.” In this case, the

undersigned has been lead counsel since its inception, has been involved in the interviews of all

witnesses, and is critical in trying this case. The United States submits that any delay occasioned

by the granting of this motion would be excluded by the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A) as the ends of justice served by the granting of such continuance outweighs the

best interests of the public and the defendant in a speedy trial.

       The undersigned has spoken with defense counsel for both defendants, and neither of them

have an objection to the United States’ request.

       For the above reasons, the United States requests a continuance in the above styled case so

the undersigned can adequately prepare for a jury trial in this matter. The United States requests



                                                   1
         Case 4:19-cr-00037-BSM Document 50 Filed 05/31/19 Page 2 of 2



that the time occasioned by the Court’s granting of this Motion be excluded under the Speedy Trial

Act.

                                             Respectfully Submitted,

                                             CODY HILAND
                                             United States Attorney



                                             By: KRISTIN BRYANT (2009156)
                                             Assistant U.S. Attorney
                                             P.O. Box 1229
                                             Little Rock, AR 72203
                                             501-340-2600
                                             Kristin.Bryant@usdoj.gov




                                                2
